Citation Nr: 0806994	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to December 1989 with subsequent periods of Active 
Duty for Training (ACDUTRA) as a Reservist.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2005 rating decision of the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

Diabetes was not shown during active duty or for many years 
thereafter, nor did it become manifest during a subsequent 
period of ACDUTRA, and the record contains no probative 
evidence which relates current diabetes to the veteran's 
active service.


CONCLUSION OF LAW

Diabetes was not incurred or aggravated in service.  38 
U.S.C.A. §§§ 101(22)(C), 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained what evidence was 
already of record; asked the veteran to submit or identify 
(for VA to obtain) any additonal medical evidence the veteran 
wished to be considered; and informed the veteran that 
although VA would attempt to obtain any private medical 
records identified by the veteran, the submission of private 
medical records was ultimately his responsibility.  A June 
2005 letter reiterated the evidence necessary to substantiate 
the claim and specifically indicated that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the veteran to submit any 
evidence in his possession pertaining to his claim.  A notice 
letter appended to the March 2006 supplemental statement of 
the case provided notice regarding criteria for rating the 
disability at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the veteran had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records, along with 
available VA and private medical evidence.  The RO also made 
exhaustive attempts to obtain any service medical records 
pertaining to the veteran's periods of Active Duty for 
Training (ACDUTRA) and to obtain verification of active duty 
alleged by the veteran between December 1998 and April 1999.  
After initially determining service medical records including 
for the time frame between August 5, 1998, and October 30, 
1999, were unavailable, the RO notified the veteran of this 
in a March 2003 letter.  This letter also asked the veteran 
to let the RO know if there were any alternative sources 
where it could locate the records and provided the veteran 
with a partial list of alternative documents that might 
substitute for service medical records.  Additionally, a VA 
medical opinion pertaining to the veteran's claim was 
provided in March 2006.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not reveal any findings of 
diabetes or complaints or findings of blood sugar related 
problems.  On October 1989 separation examination the 
endocrine system was found to be normal.

Service personnel performance evaluations show that the 
veteran had Active Duty for Training (ACDUTRA) in the 
reserves from June 10, 1991, to June 21, 1991; from August 
17, 1992, to August 28, 1992; from October 19, 1998, to 
October 30, 1998; from November 9, 1998, to November 20, 
1998; and from October 18, 1999, to October 29, 1999.  For 
the October 1998 duty the veteran served as an IMA attorney 
for the Contract Appeals Division of the U.S. Army Legal 
Services Agency.   He was deemed to be highly productive 
although he did fail the run and sit-up portions of the Army 
Physical Fitness Test (AFPT).  For the November 1998 duty the 
veteran again served as an IMA attorney for the Contract 
Appeals Division.  He was found to be highly productive and 
to have made great contributions to the office mission but he 
did again fail the run and sit-up portions of the AFPT.  The 
October 1999 duty was again with the Contract Appeals 
Division and he was found to have performed superbly but it 
was noted that he once again failed the run portion of the 
AFPT.    

An August 1998 US Army reserve order shows that the veteran's 
reporting date was amended from August 3, 1998 to August 5, 
1998.  

A November 1998 private vision examination appeared to show 
vision for distance of 20/30 in the right eye and 20/25 in 
the left eye.  

In an undated statement the veteran indicated that he learned 
only on July 14, 2001, in Bozeman, Montana, that he had 
diabetes mellitus.  His blood glucose test result was 520 as 
of July 13, 2001.  This was then confirmed when his blood was 
again tested on July 14, 2001, resulting in a reading of 299 
and on August 7, 2001, resulting in a reading of 328.  After 
learning more about the symptoms of diabetes and because the 
diabetes he had was not treatable without insulin, it was 
apparent to him that he had unknowingly had diabetes for 
several years.  He further indicated that he first noticed 
changes in his vision, unaccounted for itchiness, numbing and 
tingling sensation, vision changes and excessive fatigue 
during 1998.  He also noted that his eyeglass prescription 
changed in November 1998 and changed radically just prior to 
the July and August 2001 blood testing that resulted in the 
diagnosis of diabetes.  The veteran reported that on August 
5, 1998, he underwent a periodic physical examination at the 
Denver Military Entrance Processing Station (MEPS) at the 
request of the US Army Reserve Personnel Command.  He 
disclosed that his father had died from diabetes 
complications in 1990 and specifically asked for a blood test 
to determine whether on not he had diabetes.  He was referred 
to a civilian hospital in Denver for the testing with the 
results returned to the examining physicians at the Denver 
MEPS.  He was not thereafter informed of the results of the 
test and had to call the Denver MEPS to ascertain the 
results.  He was told the results were negative for diabetes.  

The veteran further indicated that he had good reason to 
believe that the statement regarding the negative diabetes 
test was false.  He had made a freedom of information act 
request for the documentation of the actual test results from 
Army Reserve Personnel Command but had not received a 
response.  He knew that the Reserve Personnel Command had a 
copy of his medical records because he had previously sent 
his personnel manager a copy of the physical examination 
results given to him by MEPS as requested.  The veteran also 
contended that present test results showed that he had had 
diabetes for a considerable amount of time prior to July 14, 
2001.  He stated that symptoms of diabetes were present 
during 1998, 1999 and 2000 including tingling sensations, 
unexplained momentary numbness, fatigue, frequent thirst and 
urination, change in vision and inability to complete the two 
mile run, although he had never previously had any difficulty 
completing the two mile run.  

In a July 2001 letter to the veteran, the Denver MEPS 
indicated that they did not have a record of an August 1998 
physical examination.  Because the record the veteran 
requested was a periodic physical examination for the 
Reserves, all the originals were given to the veteran after 
the physical.  Even if the MEPS had retained copies, 
regulations required them to destroy records over two years 
old. 

A July 2001 private emergency department note shows that the 
veteran had recently been at his eye doctor complaining that 
his long distance vision had decreased.  The doctor ordered 
that a blood glucose report be done.  The veteran tried to 
get to have the testing done at a local family practice 
clinic but the clinic was not accepting new patients.  A 
nursing assessment at the emergency room noted that the 
veteran did not have any diabetic symptoms except eye 
problems in the last couple of weeks.  Blood glucose testing 
on July 13, 2001 produced a value of 520 and indicated 70 to 
110 was the normal reference range.  

In a September 2001 letter to the veteran the US Army Reserve 
Personnel Command (ARPERSCOM) indicated that it had enclosed 
certified true copies of the veteran's Official Military 
Personnel File.  The letter also indicated that there was no 
other information on its computer database and that medical 
records were held at the Department of Veterans Affairs in 
St. Louis, Missouri (i.e. the Records Management Center).  

A September 2001 prescription shows that the veteran was 
being prescribed lantus insulin and regular insulin.   

In a February 2002 letter a private physician, Dr. A, 
indicated that the veteran was seen by him on July 23, 2001, 
with a working diagnosis of diabetes mellitus II.  He was 
treated with Avandia and later glucophage and glucotrol.  The 
medicine, along with exercise and nutritional counseling 
proved ineffective so Dr. A referred him to another physician 
who diagnosed the veteran as having diabetes mellitus I.  The 
veteran was started on insulin, which had proven much more 
effective although the veteran was unable to use adequate 
insulin due to limited funds to purchase it.  The veteran had 
had significant eye symptoms and fatigue and Dr. A 
recommended him for Medicaid support.  

An April 2002 certification indicates that the RO has been 
sent a copy of the only DD Form 214 on file with the Army 
Reserve Personnel Command (ARPERSCOM) for the veteran.  The 
DD Form 214 shows that the veteran served on active duty from 
June 1975 to December 1989.  

In an April 2002 letter the veteran indicated that he could 
not recall the name of the civilian hospital where he 
received the blood test for diabetes in August 1998.  He was 
later told by Denver MEPS medical personnel that this test 
was negative.  He stated he was also at Walter Reed Medical 
Center on April 20 and April 21, 1999.  He again disclosed 
that his father had died from diabetes complications and he 
had had headaches.  Although a large amount of blood was 
taken from him, to his knowledge either no test for diabetes 
was accomplished or the results had been withheld from him.  
After experiencing a radical vision impairment in May 2001, 
he had his eyes examined in July 2001.  Based on the dramatic 
change in vision the optometrist recommended that he have his 
blood tested for glucose and this testing led to the 
diagnosis of diabetes.  The veteran contended that the Denver 
MEPS statement indicating that the August 1998 testing did 
not show diabetes was false.  Because of the symptoms he 
experienced in 1998, 1999, 2000, and 2001 that included 
headaches, significant weight loss, frequent thirst, frequent 
urination, dramatic vision changes, excessive fatigue, 
tiredness and lethargy that he now knew were symptomatic of 
diabetes, he had to have had detectible diabetes on August 5, 
1998.  Further, the high July 13, 2001 laboratory test of 520 
blood glucose level, an August 7, 2001 HGBA1c high test 
result showing high glucose in his blood for two to three 
months before the August 7th test, the absence of any 
diabetes "honeymoon period" after the July 2001 diagnosis, 
his now unstable and uncontrolled diabetes mellitus insulin 
dependent type I; USAR's incredible and persistent refusal to 
provide him with his medical records from August 5, 1998 
(that he knew they had in their possession) and refusal of a 
USAR/FOIA Privacy Act Officer to do his or her duty also 
supported aggravation of his diabetes by failure to detect 
diabetes and inform the veteran that he had diabetes.  
Additionally, the November 1998 optometry examination showed 
decreased vision that probably related to his diabetes.  The 
veteran further indicated that he was on active duty on 
August 5, 1998, and during time frames thereafter including 
October 11-31, 1998, November 9-30, 1998, December 11, 1998, 
to April 30, 1999, and October 18-30, 1999.  Since then, he 
stated, he had suffered many debilitating effects of 
untreated diabetes including headaches, inability to gain 
weight, frequent thirst, frequent urination, extreme 
tiredness, lethargy, inability to sustain concentration, pace 
and work, and sometimes hypoglycemia, which included 
shakiness, faintness, rapid heartbeat tremors, anxiety, 
hunger, nausea, light-headedness and delayed reflexes. 
The veteran also noted that he could not complete the two 
mile run during physical readiness tests in 1998 and 1999.  
This was inexplicable to him as he was not overweight and 
previously had had no difficulty completing the two mile run, 
passing the physical fitness test in 1991 and 1992.  He also 
had lost a lot of weight by 1998; in 1991 he weighed 190 
pounds but he only weighed 155 pounds in 1998.  

A May 2002 letter from private physician Dr. A indicated that 
the veteran was diagnosed as having Type I insulin dependent 
diabetes in 2001.  The physician opined that the veteran 
probably had the disease dating back to 1998.  The veteran 
was currently under insulin therapy with modest control.  He 
would have been classified as brittle as he had had several 
episodes of hypoglycemia each week.  He was currently 
receiving insulin and glucose test strips through the VA.

In a November 2002 statement the veteran indicated that 
during service as a JAG in the Contract Appeals Division, 
from 1987 to 1989, his medical records including separation 
physical would have been at the Pentagon Medical Clinic.  As 
an IMA reservist, his records would have been located with 
the US Army Reserve Personnel Command in St. Louis Missouri, 
his last assigned "unit."  He further indicated that he 
gave a copy of the August 5, 1998 Denver MEPS medical 
examination to Major Laura Ariel , US Army Reserve Personnel 
Command , Office of JAG personnel management, Arpc-PSR, St. 
Louis , Missouri.  He last performed active duty with the 
Army's Contract Appeals Division, Arlington, Virginia, 
completing a two week annual Active Duty for Training in 
October 1999.  To his knowledge there were no medical records 
kept during this period of ACDUTRA.  The IMA positions were 
abolished around 2001 and the veteran was last assigned to 
USAR Control Group (Reinf) being detached from the Judge 
Advocate Generals School in Charlottesville, Virginia, IMA 
Individual Ready Reserve.  After he submitted a request for 
physical disability retirement in May 2002 to the Reserve 
Personnel Command due to Type I insulin dependent diabetes he 
was honorably discharged from the Reserves without his 
consent and without any medical evaluation or disability 
rating or retirement.  

In November 2002, the RO requested service medical records 
and any separation documents (DD Form 214 or equivalent) for 
the time frame between August 5, 1998, and October 30, 1999.  
The RO also requested that the veteran's duty status for this 
time-frame be clarified through an indication as to whether 
the veteran was on full time status and whether the service 
was operational or support duty or service for training 
purposes.  It was noted that the records requested were not 
on file with the Records Management Center.  In a subsequent 
response it was noted that there were also no service medical 
records or separation documents on file at ARPERSCOM for the 
veteran for the aforementioned time frame and that the 
veteran was a member of the Individual Ready Reserve.   

In a December 2002 letter the RO made a direct request to the 
US Army Reserve Personnel Command (ARPERSCOM) asking for a 
copy of all physical examinations to include EOD and RAD 
examinations; a complete copy of all service medical 
treatment records; a copy of any line of duty determinations; 
verification of all periods of service; a listing of the 
veteran's type of duty and full time status for his time in 
the Reserves, along with whether such service was operational 
or support duty or service for training purposes.  In 
response ARPERSCOM sent microfiche of all records on file for 
the veteran and an official copy of his DD Form 214 showing 
active service from June 14, 1975, to December 31, 1989.  The 
RO also sent similar request letters to both the US Army 
Legal Services Agency office in Falls Church, Virginia, and 
the office of the Contract Appeals division of the US Army 
Legal Services Agency located in Arlington, Virginia.  

In a subsequent March 2003 letter to the veteran the RO noted 
that it had been advised that any service medical records for 
the time frame in question could not be located.  The letter 
indicated that the RO had contacted the National Personnel 
Records Center, the US Army Reserve Personnel Center, the US 
Army Reserve Personnel Command, the US Army Legal Services 
Agency, including the Contract Appeals Division.  The RO 
further noted that it was still awaiting a response from the 
US Army Legal Services Agency.  The RO also notified the 
veteran to provide any alternative sources from which the 
veteran could request his service medical records and 
provided a partial list of documents that might substitute 
for service medical records.  

In a March 2003 response the veteran indicated that US Army 
Legal Services Agency did not keep any medical records 
related to his claim for diabetes.  He then reiterated that 
the US Army Personnel Command in St. Louis had a copy of his 
last complete military physical examination, the August 5, 
1998, Denver MEPS examination because he was required to fax 
a copy to Major Laura Ariel then assigned to the JAG 
Personnel Management Branch at USARPC.  The veteran noted 
that this branch keeps a file on each officer managed by that 
branch that in his case had to include the medical 
examination report because that was a requirement imposed 
before USARPC restored him to the Active Reserve Component in 
September 1998.  

In an August 2003 memo, the RO certified that service medical 
records from the veteran's time on the inactive ready reserve 
from August 1998 to October 1999 were not available.  

VA medical records from March 2002 to July 2002 show ongoing 
treatment for diabetes mellitus.  Subsequent records from 
September 2004 to January 2005 also show treatment for 
diabetes.  

A March 2006 VA medical opinion from a VA Nurse Practitioner 
(NP) indicated that the NP did an extensive review of the 
medical records.  She noted that the medical records for his 
active duty time were silent for any diagnosis of diabetes or 
abnormality in glucose metabolism; that there were no medical 
records in his file relating to the period of time noted for 
his reserve training and that the veteran was diagnosed with 
diabetes in 2001 and started on diabetic medications at that 
time.  The NP also made reference to Dr. A's May 2002 finding 
that the veteran developed diabetes as far back as 1998.  The 
NP found, however, that there were no definitive facts to 
support Dr. A's opinion.  There was no lab work from 1999 to 
support any evidence of hyperglycemia and the first 
documented evidence of diabetes was not until 2001.  There 
was also no evidence that during that time the veteran 
presented with hyperglycemia or insulin dependent diabetes 
mellitus.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The term "active service" includes active duty, any period 
of ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training..  38 U.S.C.A. § 101(24).  The term "active duty 
for training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C).  The term "inactive duty 
training" includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23).  

Certain listed, chronic disabilities, including diabetes, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

At the outset, the Board notes that although the veteran had 
not alleged that his diabetes became manifest during his 
period of Active duty between 1975 and 1989, the Board must 
still consider this possibility when adjudicating his claim.  
In this regard, service medical records do not show any 
evidence of diabetes or blood sugar related problems during 
service and on separation examination the veteran's endocrine 
system was found to be normal.  There is also no evidence of 
record that diabetes became manifest in the first post 
service year so as to warrant presumptive service connection.  
Instead, the veteran does not allege diabetes related 
symptoms until 1998, and the first documentation of diabetes 
is not until 2001, some 12 years after separation from active 
duty.  A lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, there is no evidence of record relating the 
veteran's current diabetes to his active service between 1975 
and 1989.   

The veteran does essentially allege that his current 
diabetes, which according to the record was first diagnosed 
in July 2001, actually first became manifest while he was on 
Active Duty for Training (ACDUTRA) in 1998.  In particular he 
contends that the blood sugar testing he received in August 
1998 at a private civilian hospital that provided the testing 
for the Denver MEPS did show, or should have shown, that he 
had diabetes as of that date.  The record does not contain 
any competent evidence to support the veteran's allegation, 
however.  It does not contain any August 1998 blood sugar 
testing results nor does it contain any other clinical 
findings indicative of diabetes during 1998 or 1999.  Also, 
the veteran himself has indicated that he was specifically 
informed by the Denver MEPS that the August 1998 blood sugar 
test was negative for diabetes and there is no evidence of 
record to suggest why the veteran would not have been 
provided accurate information regarding his test results.  
Additionally, although the May 2002 letter from a private 
physician does provide competent evidence that the veteran 
probably had diabetes back to 1998, it does not indicate that 
the diabetes first became manifest during his very short 
periods of ACDUTRA in October and November of that year nor 
does it indicate that any pre-existing diabetes was 
aggravated beyond natural progression by these periods of 
ACDUTRA or the additional short ACDUTRA period in October 
1999.  In the absence of competent evidence that diabetes 
actually became manifest, or was aggravated, during a period 
of active duty or ACDUTRA, there is no basis for finding that 
the veteran's diabetes was incurred in service.  See 38 
U.S.C.A. §101(22)(C), 38 C.F.R. § 3.303,  Hickson, 12 Vet. 
App. 247, 253 (1999).  

The veteran is competent to testify regarding the symptoms of 
diabetes he has experienced and does experience and is also 
competent to testify when he experienced them.  In this 
regard he indicated in an undated statement that he first 
noticed changes in his vision, unaccounted for itchiness, 
numbing and tingling sensations and excessive fatigue in 
1998.   Later in this statement the veteran also indicated 
that tingling sensations, unexplained momentary numbness, 
fatigue, frequent thirst and urination, change in vision and 
inability to complete the two mile run, although he had never 
previously had any difficulty completing the two mile run, 
were present during 1998, 1999 and 2000.   The Board notes, 
however, that the veteran is not competent to make a 
determination as to whether diabetes actually became manifest 
during a period of ACDUTRA or was aggravated beyond natural 
progression during a period of ACDUTRA.  (See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992):  "Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required").  Additionally, although the 
records do verify that the veteran failed the run portion of 
the AFPT three times in 1998 and 1999, there is no medical 
evidence of record indicating that these failures were 
related to diabetes or diabetes related symptomatology. 
 
The Board also notes that aside from one optometric record 
apparently indicating that his eyeglass prescription may have 
changed, there is no indication that the veteran sought any 
medical treatment for any of his other alleged symptomatology 
in 1998, 1999 or 2000, nor has he alleged that he sought such 
treatment or explained why he did not seek such treatment.  
Given that the veteran has clearly indicated that he was 
concerned about diabetes as early as August 1998 (as his 
father had died from complications of the disease), once he 
started having such a wide array of symptoms indicative of 
the disease, it is reasonable to assume that he would have 
sought medical treatment and evaluation, particularly if he 
felt that the "negative" report from the August 1998 
testing was incorrect.  In sum, as the record does not show 
that the veteran sought treatment and evaluation for the vast 
majority of diabetes symptomatology that he alleges became 
manifest as early as 1998 and he has not offered any 
explanation as to why he did not seek such treatment and 
evaluation, the Board does not find his reports of this early 
symptomatology credible.

Given that there is no competent evidence that the veteran's 
current diabetes became manifest or was aggravated during a 
period of ACDUTRA in 1998 or 1999, the analysis of this claim 
need not proceed any further.  The Board also notes, however, 
that the March 2006 Nurse Practitioner's opinion provides 
competent evidence that the veteran's diabetes mellitus did 
not date back to 1998, as she found, after reviewing the 
record, that there was no documentary evidence to support 
such a conclusion and that she had no reason to believe that 
the "negative" report of the August 1998 diabetes testing 
was in error.  Thus, the NP's opinion further weighs against 
the veteran's contentions.

The veteran also essentially contends that there should be at 
minimum a record of the August 5, 1998, blood sugar testing 
available to verify his claim as he had previously sent 
ARPERSCOM a copy of the results of his August 1998 physical 
examination.  The RO did attempt to obtain any service 
medical records for the time frame between August 5, 1998, 
and October 30, 1999, from both the Records Management Center 
and ARPERSCOM but received negative responses.  The RO also 
attempted to obtain any service medical records from the U.S. 
Army Legal Services but also had no success (and the veteran 
has affirmatively indicated that U.S. Army Legal Services did 
not keep any medical records).  Because the veteran has not 
been able to identify the civilian hospital in Denver where 
he had the blood sugar testing done in August 1998, the RO 
had no way to attempt to obtain a record of it from that 
source.  Consequently, the record indicates that the RO has 
exhausted the sources for obtaining any service medical 
records that might exist pertaining to potential 
manifestation of diabetes during active duty or ACDUTRA and 
the Board finds that further development by the RO would 
serve no useful purpose. 

Additionally, the Board notes that although the veteran has 
indicated that he actually served on active duty from 
December 11, 1998, to April 30, 1999, the RO sought 
separation documents (DD Form 214 or equivalent) and a 
statement regarding the veteran's duty status from August 5, 
1998, to October 30, 1999, from ARPERSCOM.  In response 
ARPERSCOM indicated that there were no separation documents 
on file for the veteran and that the veteran was a member of 
the Individual Ready Reserve from August 5, 1998, to October 
30, 1999.  Thus, there is no documentation of record 
indicating the veteran was on Active Duty from December 11, 
1998, to April 30, 1999.  If the veteran is subsequently able 
to show that he was on active duty during this time frame and 
that he did have diabetes symptomatology while serving on 
this duty, he may be able to reopen his claim.  

In summary, given that the record does not establish that the 
veteran's diabetes was incurred or aggravated during any 
period of active duty or ACDUTRA, the preponderance of the 
evidence is against this claim and it must be denied.  

 
ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


